Exhibit 10.4


Exhibit C to Employment Agreement


FIRST MIDWEST BANCORP, INC.
COMPENSATION AWARD AGREEMENT
(Supplemental Salary Stock)


 
This Compensation Award Agreement (the “Agreement”) is effective as of July 1,
2011 by and between First Midwest Bancorp, Inc., a Delaware corporation (“FMBI
”) and the executive of the Company or First Midwest Bank (the “Bank”) named on
Exhibit A (“you” or the “Grantee ”).  FMBI and the Bank shall be referred to
herein as the “Company”.
 
1.  Award: The Company has approved an adjustment (increase) in your salary in
the amount set forth as the “Supplemental Salary Adjustment Amount” to be paid
in bi-weekly installments. This Agreement evidences the grant to you of awards
(“Awards”) of the portion of such salary increase to be paid in shares of FMBI
common stock (“Shares”) pursuant to your election, as provided by and pursuant
to the terms and conditions set forth in this Agreement. Unless otherwise
determined from time to time by either the FMBI Board of Directors (“Board”) or
the Compensation Committee of the Board (“Committee”) in their discretion, the
aggregate amount of your Supplemental Salary Adjustment Amount that shall be
paid in the form of Awards shall be determined in accordance with Section 2
below. The Supplemental Salary Adjustment Amount paid pursuant to this Agreement
will not be taken into account as “salary” or otherwise treated as compensation
for purposes of determining the amount of any contributions to any Company
employee benefit plan in which you participate or for determining the amount of
any benefits to which you may be entitled under any such plan.
 
2. Pay Period Grants:  The portion of the Supplemental Salary Adjustment Amount
payable to you for each pay period ending on or after July 1, 2011 (each a “Pay
Period”) shall be the “Supplemental Salary Adjustment Pay Period Amount” as
defined on Exhibit A net of applicable federal or state withholding obligations
of the Company and deductions, in accordance with established Company payroll
procedures (each a “Net Pay Period Amount”) on the Grant Date as defined by
Exhibit A.  Pursuant to your payment elections, which you have communicated to
the Company and which have been acknowledged and agreed to by the Company, each
Net Pay Period Amount shall be paid to the Grantee 100% in an Award of Shares
which shall be calculated by dividing the Net Pay Period Amount by the closing
price of the shares as of the date immediately preceding the applicable Grant
Date.  If any fractional share results from this calculation, the number of
Shares shall be rounded down to the nearest whole share with cash paid in lieu
of the fractional share.  The Shares awarded will be paid and issued on the
Grant Date or as soon thereafter as administratively practicable in accordance
with established payroll procedures.
 
3. Shares:  Any Shares issued pursuant to Section 2 will be 100% vested upon the
Grant Dates. As a condition to receiving any Awards under this Agreement, and
notwithstanding termination of employment other than due to death or permanent
disability, you hereby agree to hold and not transfer, for the entire period
during which the Company has any obligations outstanding under the Troubled
Asset Relief Program (the “Restriction Period”), 100% of the Shares
received.  In furtherance of your agreement to not transfer the Shares, you
agree that the Company may retain custody of the Shares. Such transfer
restrictions shall terminate upon the
 
1

--------------------------------------------------------------------------------

 
earlier of the end of the Restriction Period or the date which is one month
following the date of your death or permanent disability. For avoidance of
doubt, upon termination of employment for any other reason, the Shares shall
remain subject to the transfer restrictions.  Notwithstanding any other
provision of this Agreement, the Company may postpone the release of the Shares
until it receives satisfactory proof that the subsequent transfer of  such
Shares will not violate any of the provisions of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, any rules or
regulations of the Securities and Exchange Commission  (the “SEC”) promulgated
thereunder, or the requirements of the securities exchange upon which shares of
FMBI stock are then trading or any applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules.  You understand that the
Company has not registered the Shares, and is under no obligation to register or
qualify the Shares, with the SEC, any state securities commission or any stock
exchange to effect such compliance. The issuance of Shares under this Agreement
is subject to compliance by the Company and you with all applicable legal
requirements applicable thereto, including tax withholding obligations, and with
all applicable regulations of any stock exchange on which the common stock may
be listed at the time of issuance.  You agree that the Company may place a
legend on the Shares reflecting the foregoing.
 
4. Termination of Employment:  Your rights in respect of future grants of Awards
shall immediately terminate upon your termination of employment, except that you
shall be entitled to receive an Award determined in accordance with Section 2
accrued through the date of termination of employment but had not yet been
paid.  Subject to earlier termination pursuant to Section 7 below, and unless
extended by the Committee or Board, your right to Awards under Section 2 will
terminate for service periods after December 31, 2013.
 
5. Nontransferable. Unless the Committee provides otherwise, (i) no rights under
this Agreement will be assignable or transferable, and neither you nor your
beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Agreement, and (ii) the rights and the benefits
of this Agreement may be exercised and received during your lifetime only by you
or your legal representative.
 
6. No Obligation to Employ.  Nothing in this Agreement shall confer on you any
right to continue in the employ of, or to continue or establish any other
relationship with, the Company, or limit in any way the right of the Company to
terminate your employment or other relationship at any time, with or without
cause.  
 
7.  Amendment; Committee Discretion.  Except as may otherwise be required by
applicable law, no change, alteration or modification hereof may be made except
in a writing, signed by each of the parties hereto.   The Committee shall have
full discretion with respect to any actions to be taken or determinations to be
made in connection with this Agreement, and its determinations shall be final,
binding and conclusive.  In furtherance of the foregoing, in the event the
Restriction Period ends or a Change in Control occurs prior to May 31, 2014, the
Committee may terminate this Agreement and, in lieu thereof, make an equivalent
grant of restricted stock in lieu of continuing the grants under this Agreement.
 
8. Notices.  Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the
 
2

--------------------------------------------------------------------------------

 
Company at its principal corporate offices.  Any notice required to be given or
delivered to you shall be in writing and addressed to your address indicated in
your employment file. 
 
9.  Successors and Assigns.  The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon you and your heirs,
executors, administrators, legal representatives, successors and assigns. 
 
10. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois without regard to
that body of law pertaining to choice of law or conflict of laws.
 
11. Regulatory Matters/Compliance with Laws.  Compensation under this Agreement
is subject to applicable regulations issued by the U.S. Department of the
Treasury and applicable requirements of agreements between the Company and the
U.S. government, as the same are in effect from time to time.  You may receive
compensation under this Agreement only to the extent that it is consistent with
those regulations and requirements.   In the event that the grant, payment,
settlement, or accrual of amounts under this Award or any term of this Award is
restricted or prohibited or otherwise conflicts with any applicable statute
(including, without limitation, the Emergency Economic Stabilization Act of
2008, as amended by the American Recovery and Reinvestment Act of 2009) or any
applicable regulation or other guidance thereunder, or any agreement or
arrangement with or restriction imposed by, the United States Department of the
Treasury, any bank regulatory agency or any other governmental agency (a
“Governmental Restriction”), in each case, as determined by Committee in its
sole discretion, then the Committee may unilaterally modify the terms of this
Agreement or any Award in such manner as the Committee determines in its sole
discretion to be necessary to avoid such restriction or prohibition or eliminate
such conflict, all without the further consent of you, such consent being given
through your acceptance of any Award.   In addition, any Shares acquired by you
pursuant to this Agreement or any Award, or any proceeds from the disposition of
any such Shares, shall be subject to forfeiture and return to the Company to the
extent required by a Governmental Restriction.
 
















{Remainder of Page Intentionally Blank}

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.
 



 
FIRST MIDWEST BANCORP, INC.
     
By:   /s/ Michael L. Scudder
                                                                                  
Name:  Michael L. Scudder
Title:    President and Chief Executive Officer
     
By:                                                                                     
Name:










 
4

--------------------------------------------------------------------------------

 
